Citation Nr: 1422737	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the VA Regional Office (RO) in Oakland, California.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. An audiometric examination performed in October 1966 at the Veteran's entrance to active service noted bilateral hearing loss. 

2. The Veteran's pre-existing bilateral hearing loss increased in severity during active service. 

3. No evidence of record indicates that the increase in severity during active service of the Veteran's bilateral hearing loss was the result of natural progression. 


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, the military audiogram in this case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Service treatment records indicate the Veteran was provided an audiometric evaluation, in October 1966, just prior to entrance to active duty service.  At the Veteran's entrance audiogram, pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
40
30
60
45
Left
30
25
25
25
35

Speech recognition ability was not reported.
In light of the October 1966 audiometric evaluation, the Board finds that the Veteran was suffering from bilateral hearing loss at the time he entered service, which was noted on the service entrance examination.  See generally Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").
The right ear hearing loss was severe enough to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  Accordingly, the Board finds that bilateral hearing loss was noted at entry into service, and that the Veteran may not be presumed to have been sound at the time of entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

As an initial matter, the evidence of record establishes that the Veteran has a current bilateral hearing disability.  At the Veteran's June 2009 VA audiological examination, pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
40
40
55
75
Left
40
40
40
65
80

Speech recognition scores were: right ear 88 percent, left ear 94 percent.

The Veteran's service treatment records indicate that after his entrance audiogram the Veteran received no other audiograms during service.  However, comparing the Veteran's June 2009 VA audiogram with the audiogram performed during his entrance examination the current hearing loss is worse at almost all frequencies.  The June 2009 VA audiologist found the Veteran's bilateral hearing loss likely related to, among other things, noise exposure prior to military service.  While the April 2009 private audiologist said the type and configuration of the Veteran's hearing loss is typical of what develops as a result of exposure to loud noise, and it is likely at least in part related to the noise he encountered while serving in the military.  The August 2012 private audiologist came to a similar conclusion.  

Accepting the VA audiologist opinion that the Veteran's bilateral hearing loss is due to noise exposure prior to military service, the audiogram done at service entrance would represent the hearing loss caused by noise exposure prior to active service.  Taking note of the fact that Veteran's hearing loss at the June 2009 VA audiogram was worse at most frequencies, then an increase happened at some point between the Veteran's entrance to active service and his June 2009 VA audiogram.  In light of the fact that the two private audiologists attribute Veteran's current hearing loss to his active duty service the Veteran will be afforded the benefit of the doubt that some of the increase in severity occurred during active duty service.  

As the record shows an increase in the Veteran's bilateral hearing loss in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In the present case there is no evidence of record that would indicate that the increase in the Veteran's hearing disability during service is due only to the natural progression of the disease.  

In sum, bilateral hearing loss was noted on entry into service, and the evidence shows an increase in severity of the Veteran's bilateral hearing loss while in service.  As the presumption of aggravation was not rebutted, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for  bilateral hearing loss based on aggravation is granted, subject to the laws and regulations governing the payment of monetary benefits. 





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


